 



EXHIBIT 10.1
STANDSTILL AGREEMENT
     This STANDSTILL AGREEMENT (this “Agreement”) is made as of December 1,
2005, by and between Spark Networks plc, a public limited company registered in
England and Wales under number 3628907 whose registered office is located at
24-26 Arcadia Avenue, Finchley Central, London N3 2JU, England (the “Company”),
and Great Hill Equity Partners II, Limited Partnership, a Delaware limited
liability company whose registered office is located at One Liberty Square
Boston, Massachusetts 02109 (“Shareholder”).
     WHEREAS, Shareholder has requested that it and its Affiliates (as defined
below) be permitted to own beneficially in the aggregate up to 29.9% of the
outstanding Voting Securities (as defined below);
     WHEREAS, the Company and Shareholder have previously entered into that
certain confidentiality agreement dated October 14, 2005 (the “Confidentiality
Agreement”) which contains a provision (the “Standstill Provision”) pursuant to
which Shareholder agreed not to, among other things, directly or indirectly
acquire, offer to acquire, or propose to acquire more than 2% of any class of
securities or rights to acquire more than 2% of any class of securities of the
Company for a period of one year from the date of the Confidentiality Agreement
without the prior written consent of the Company or its Board of Directors; and
     WHEREAS, the Board of Directors of the Company has determined that it would
be in the best interests of the Company and its shareholders to waive the
Standstill Provision and permit Shareholder to increase its beneficial ownership
subject to the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
and intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     SECTION 1.01. Definitions.
          (a) The following terms, as used herein, have the following meanings:
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person. For the purposes of this definition, “control” when used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
Affiliates of Shareholder shall include, but not be limited to, Great Hill
Affiliate Partners II Limited Partnership and Great Hill Investors, LLC but
shall exclude any Person that is an Affiliate solely by reason of Shareholder
and its Affiliates (i) owning less than 50% of the Total Voting Power of such
Person, (ii) designating or having the right to designate less than a majority
of the board of directors of such Person, and/or (iii) having customary
shareholder rights pursuant to an agreement entered into in connection with a
bona fide investment in such Person.
     “Beneficial Ownership” and “Beneficially Own” shall be determined in
accordance with Rules 13d-3 and 13d-5 under the Exchange Act.

1



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency.
     “group” shall have the meaning given to such term in Section 13(d)(3) of
the Exchange Act.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Person” means an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof, including its Affiliates.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Shareholder Group” means Shareholder and its Affiliates.
     “Total Voting Power” means the aggregate number of votes (by reference to
the Company’s register of members) which may (at the relevant time) be cast by
holders of outstanding Voting Securities on a poll at a general meeting of the
Company, having regard to any restrictions on voting imposed from time to time
by the Company’s Articles of Association.
     “Voting Securities” of any Person means all securities of such Person
entitled, in the ordinary course, to vote in the election of directors of such
Person.
ARTICLE 2
COVENANTS OF THE COMPANY
     SECTION 2.01. Waiver of Standstill Provision. The Company shall waive
Shareholder’s obligation to comply with the Standstill Provision as contained in
the Confidentiality Agreement, which shall hereby be amended to delete the
Standstill Provision, the language of which is set forth below:
You also agree that for a period of one year from the date of this letter
agreement that without the prior written consent of the Company or its Board of
Directors, neither you nor any of your affiliates or Representatives will, in
any manner, directly or indirectly: (a) acquire, offer to acquire, propose
(whether publicly or otherwise) to acquire, announce any intention to effect or
cause or participate in or in any way assist or encourage any other person to
effect or seek, offer or propose (whether publicly or otherwise) to acquire or
agree to acquire, directly or indirectly, by purchase or otherwise, more than 2%
of any class of securities (or beneficial ownership thereof) or direct or
indirect rights to acquire more than 2% of any class of securities of the
Company or any subsidiary thereof, or of any successor to or person in control
of the Company, or any assets of the Company or any subsidiary or division
thereof or of any such successor or controlling person; (b) participate in
(i) any tender or exchange offer, merger or other business combination involving
the Company or any of its affiliates; (ii) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its affiliates; or (iii) any “solicitation” of “proxies” (as
such terms are used in the proxy rules of the Securities and Exchange
Commission) or consents to vote any voting securities of the Company or any of
its affiliates; (c) form, join or in any way participate in a “group as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, in
connection

2



--------------------------------------------------------------------------------



 



with any of the foregoing; (d) otherwise act, alone or in concert with others,
to seek to control the management, Board of Directors or policies of the
Company; (e) take any action which might force the Company to make a public
announcement regarding any of the types of matters set forth in (a) above; or
(f) enter into any discussions or arrangements with any third party with respect
to any of the foregoing.
     Except as amended by this Section 2.01, the Confidentiality Agreement shall
remain in full force and effect.
     SECTION 2.02. Request of Total Voting Power. Not more than 2 U.K. business
days following each written request from the Shareholder Group, the Company
shall inform the Shareholder Group of the Total Voting Power then outstanding.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     SECTION 3.01. Each party hereto represents and warrants to the other as
follows:
     (a) Authorization. Such party has the requisite power, authority and legal
capacity to execute, deliver and perform and to consummate the transactions
contemplated by this Agreement. This Agreement constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms, except as such enforcement may be limited by any applicable
bankruptcy, insolvency, moratorium or similar law affecting creditors’ rights
generally.
     (b) No Conflicts; Consents. No consent of any Governmental Authority or
other person is required to be obtained by such party in connection with the
execution and delivery by such party of this Agreement.
     SECTION 3.02. Shareholder represents and warrants to the Company as
follows:
     (a) The limited partnership agreement of the Shareholder contains a
provision that states that the Shareholder “shall not make any Investments in,
or make any Investment in any Person the purpose of which is to finance a tender
offer for, any corporation if such Investment or tender offer is opposed by the
Board of Directors of such corporation.”
     (b) Prior to the date hereto, the Shareholder Group has not participated in
discussions with any third party regarding any attempt by the Shareholder Group
and such third party to acquire all or substantially all of the outstanding
capital stock or assets of the Company.
ARTICLE 4
COVENANTS OF SHAREHOLDER
     SECTION 4.01. Certain Actions. Subject to Section 4.02 below, Shareholder
hereby agrees that neither it nor any of its Affiliates will, without the prior
written consent of the Company:
     (a) for a period of fourteen (14) months from the date hereof (“Fourteen
Month Period”):
          (i) acquire or agree, offer, seek or propose to acquire, or cause to
be acquired, directly or indirectly, by purchase or otherwise, ownership,
including, without limitation, Beneficial Ownership, of any Voting Securities of
the Company or direct or indirect rights to acquire any class of

3



--------------------------------------------------------------------------------



 



securities of the Company or any subsidiary thereof, or of any successor
thereto, or any assets of the Company or any subsidiary or division thereof or
of any such successor if after giving effect thereto, the Shareholder Group
would Beneficially Own more than 29.9% of Total Voting Power;
          (ii) participate in (A) any tender, takeover or exchange offer, merger
or other business combination involving the Company or any of its subsidiaries;
(B) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries; or (C) any “solicitation” of “proxies” (as such terms are used in
the proxy rules of the Securities and Exchange Commission) or consents to vote
any Voting Securities of the Company or any of its subsidiaries;
          (iii) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, in connection with any of the foregoing;
          (iv) otherwise act, alone or in concert with others, to seek to
control the Board of Directors of the Company;
          (v) take any action which would force the Company to make a public
announcement regarding the matters set forth in (a)(i) above under applicable
law; or
          (vi) enter into any arrangements with any third party with respect to
any of the foregoing;
     (b) after the expiration of the Fourteen Month Period:
          (i) acquire or agree, offer, or propose to acquire, or cause to be
acquired by purchase or otherwise, whether individually or otherwise, Beneficial
Ownership, of any Voting Securities of the Company or direct or indirect rights
to acquire any class of securities of the Company or any subsidiary thereof, or
of any successor to or person in control of the Company, or any assets of the
Company or any subsidiary or division thereof or of any such successor or
controlling person, if (1) prior to giving effect thereto, the Shareholder Group
Beneficially Owns less than 60% of Total Voting Power, and (2) after giving
effect thereto the Shareholder Group would Beneficially Own more than 29.9% of
Total Voting Power (provided, that the Shareholder Group shall not be deemed to
Beneficially Own any Voting Securities owned by any other Person if the sole
reason the Shareholder Group is deemed to own such security is by reason of
being the member of a group with such other Person AND no other indicia of
Beneficial Ownership of such securities are attributable to the Shareholder
Group); or
          (ii) participate in (A) any tender, takeover or exchange offer, merger
or other business combination involving the Company; or (B) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company; if (1) prior to giving effect thereto,
the Shareholder Group Beneficially Owns less than 60% of Total Voting Power, and
(2) after giving effect thereto the Shareholder Group would Beneficially Own
more than 29.9% of Total Voting Power (provided, that the Shareholder Group
shall not be deemed to Beneficially Own any Voting Securities owned by any other
Person if the sole reason the Shareholder Group is deemed to own such security
is by reason of being the member of a group with such other Person AND no other
indicia of Beneficial Ownership of such securities are attributable to the
Shareholder Group).
     SECTION 4.02. Acquisition of Voting Securities. The provisions of
Section 4.01 shall not apply to:

4



--------------------------------------------------------------------------------



 



     (a) increases in the percentage of the Total Voting Power Beneficially
Owned by the Shareholder Group solely as a result of a repurchase or redemption
of securities by the Company, a rights issue, recapitalization, capitalisation,
sub-division or consolidation or a share capital reduction and any other
variation of the capital of the Company and/or rights in respect thereof, or
capital distribution (being any distribution, whether in cash or in specie, out
of capital profits or capital reserves (including share premium account and any
capital redemption reserve fund)), or any other action taken by the Company;
     (b) offers to acquire and acquisitions by the Shareholder Group of
Beneficial Ownership of Voting Securities of the Company pursuant to bona fide
written offers made after the expiration of the Fourteen Month Period, open for
acceptance for a period of at least thirty (30) days from delivery, made to each
and all of the Company’s holders of Voting Securities, to purchase for cash all
of such securities then outstanding, provided, that such offer occurs at the
same time and on the same terms and conditions for each such securityholder in
accordance with the terms and conditions of any applicable law, code or
regulations; or
     (c) those Share Purchase Agreements of even date herewith between the
Shareholder and Joe Y. Shapira, the Shareholder and Alon Carmel, the Shareholder
and Tiger Global Management, L.L.C. and its affiliates and the Shareholder and
Criterion Capital Management LLC and its affiliates (true and complete copies of
which are attached hereto as Exhibit A) as such agreements are in effect as of
the date of this Agreement or the exercise of any rights thereunder, in
accordance with the terms and conditions of any applicable law, code or
regulations.
     SECTION 4.03. Lock-Up. No member of the Shareholder Group shall sell or
transfer any of the shares purchased by any of them on the date hereof or any
interests therein during the period commencing on the date hereof and ending on
the date that is 180 days following the date hereof without the prior written
consent of the Company; it being understood that this paragraph shall not
prevent: (i) the pledge or transfer of such shares or any interest therein
pursuant to any bona fide third party financing transaction or (ii) the sale or
transfer of any such shares or any interest therein among the members of the
Shareholder Group; provided, in the case of this clause (ii) that the purchaser
or transferee agrees to be bound by the provisions of this Section 4.03.
     SECTION 4.04. Notice to Depositary. The Company shall provide each
depositary of ordinary shares of the Company reasonable advance written notice
of all meetings of holders of such shares to permit each such depositary to
solicit voting instructions from the owners thereof and to vote such shares in
accordance with such instructions and the applicable global deposit agreement.
ARTICLE 5
TERMINATION
     SECTION 5.01. Termination. This Agreement shall terminate upon the
occurrence of any of the following:
     (a) the written agreement of the Company and Shareholder to terminate this
Agreement;
     (b) the fifth anniversary of the date hereof; or
     (c) the dissolution, liquidation or winding up of the Company.

5



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
     SECTION 6.01. Specific Performance. Each party agrees that any breach by it
of any provision of this Agreement would irreparably injure the other and that
money damages would be an inadequate remedy therefor. Accordingly, each party
agrees that the other shall be entitled to one or more injunctions enjoining any
such breach and requiring specific performance of this Agreement and consents to
the entry thereof, in addition to any other remedy to which the other is
entitled at law or in equity.
     SECTION 6.02. Notices. All notices, requests and other communications to
either party hereunder shall be in writing (including telecopy or similar
writing (which shall not include email)) and shall be given,
     if to the Company, to:
Spark Networks plc
8383 Wilshire Boulevard
Suite 800
Beverly Hills, California 90211
Attention: General Counsel
Facsimile: 323-836-3333
with copies to:
Kirkpatrick & Lockhart Nicholson Graham LLP
10100 Santa Monica Boulevard,
Seventh Floor
Los Angeles, California 90067
Attention: Thomas J. Poletti, Esq.
Facsimile: 310-552-5001
Steptoe & Johnson LLP
14-18 Gresham Street, Clements House
London, EC2V 7JE
England
Attention: Andrew Bloom
Facsimile: +44(0)20 7367 8001
     if to Shareholder, to:
Great Hill Equity Partners II, Limited Partnership
One Liberty Square
Boston, Massachusetts 021209
Attention: Michael A. Kumin
Facsimile: 617-790-9401
with a copy to:
Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, California 90067
Attention: Michael A Woronoff, Esq.
Facsimile: 310-557-2193

6



--------------------------------------------------------------------------------



 



or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. Each such notice, request
or other communication shall be effective when delivered at the address
specified in this Section 6.02.
     SECTION 6.03. Amendments; No Waivers. Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Shareholder and the Company, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
     SECTION 6.04. Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.
     SECTION 6.05. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Neither this Agreement nor any provision
hereof is intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder.
     SECTION 6.06. Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by the other party hereto.
     SECTION 6.07. Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, between the parties with respect thereto. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
has been made or relied upon by any of the parties hereto.
     SECTION 6.08. Governing Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflicts of law rules of such state.
     SECTION 6.9. Severability. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision.
     SECTION 6.10. Headings. The headings of the Articles and Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.
[The next page is the signature page]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            Spark Networks plc
      By:   /s/ David E. Siminoff       Name:           Title:           Great
Hill Equity Partners II, Limited Partnership

By: Great Hill Partners GP II, LLC, its general partner
      By:   /s/ ILLEGIBLE       A Manager                 

8